EXHIBIT 10.2
 
AMENDED AND RESTATED GUARANTY
 
THIS AMENDED AND RESTATED GUARANTY (the “Guaranty”) dated as of June 6, 2011,
executed and delivered by each of the undersigned and the other Persons from
time to time party hereto pursuant to the execution and delivery of an Accession
Agreement in the form of Annex I hereto (all of the undersigned, together with
such other Persons each a “Guarantor” and collectively, the “Guarantors”) in
favor of (a) KEYBANK NATIONAL ASSOCIATION, in its capacity as Agent (the
“Agent”) for the Lenders under that certain Second Amended and Restated Credit
Agreement dated as of June 6, 2011 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), by and among Kite
Realty Group, L.P. (the “Borrower”), the financial institutions party thereto
and their assignees under Section 13.5. thereof (the “Lenders”), the Agent, and
the other parties thereto, and (b) the Lenders and the Swingline Lender.
 
WHEREAS, pursuant to the Credit Agreement, the Agent, the Lenders and the
Swingline Lender have agreed to make available to the Borrower certain financial
accommodations on the terms and conditions set forth in the Credit Agreement;
 
WHEREAS, the Borrower and each of the Guarantors, though separate legal
entities, are mutually dependent on each other in the conduct of their
respective businesses as an integrated operation and have determined it to be in
their mutual best interests to obtain financing from the Agent, the Lenders and
the Swingline Lender through their collective efforts;
 
WHEREAS, each Guarantor acknowledges that it will receive direct and indirect
benefits from the Agent, the Lenders and the Swingline Lender making such
financial accommodations available to the Borrower under the Credit Agreement
and, accordingly, each Guarantor is willing to guarantee the Borrower’s
obligations to the Agent, the Lenders and the Swingline Lender on the terms and
conditions contained herein; and
 
WHEREAS, each Guarantor’s execution and delivery of this Guaranty is a condition
to the Agent and the Lenders making, and continuing to make, such financial
accommodations to the Borrower.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by each Guarantor, each Guarantor agrees as
follows:
 
Section 1. Guaranty.  Each Guarantor hereby absolutely, irrevocably and
unconditionally guaranties the due and punctual payment and performance when
due, whether at stated maturity, by acceleration or otherwise, of all of the
following (collectively referred to as the “Guarantied Obligations”):  (a) all
indebtedness and obligations owing by the Borrower to any Lender, the Swingline
Lender or the Agent under or in connection with the Credit Agreement and any
other Loan Document, including without limitation, the repayment of all
principal of the Revolving Loans, Swingline Loans and the Reimbursement
Obligations, and the payment of all interest, Fees, charges, attorneys’ fees and
other amounts payable to any Lender or the Agent thereunder or in connection
therewith; (b) any and all extensions, renewals, modifications, amendments or
substitutions of the foregoing; (c) all expenses, including, without limitation,
reasonable attorneys’ fees and disbursements, that are incurred by the Lenders
and the Agent in the enforcement of any of the foregoing or any obligation of
such Guarantor hereunder; and (d) all other Obligations.
 
Section 2. Guaranty of Payment and Not of Collection.  This Guaranty is a
guaranty of payment, and not of collection, and a debt of each Guarantor for its
own account.  Accordingly, none of the Lenders, the Swingline Lender or the
Agent shall be obligated or required before enforcing this Guaranty against any
Guarantor:  (a)  to pursue any right or remedy any of them may have against the
Borrower, any other Guarantor or any other Person or commence any suit or other
proceeding against the Borrower, any other Guarantor or any other Person in any
court or other tribunal; (b) to make any claim in a liquidation or bankruptcy of
the Borrower, any other Guarantor or any other Person; or (c) to make demand of
the Borrower, any other Guarantor or any other Person or to enforce or seek to
enforce or realize upon any collateral security held by the Lenders, the
Swingline Lender or the Agent which may secure any of the Guarantied
Obligations.
 
Section 3. Guaranty Absolute.  Each Guarantor guarantees that the Guarantied
Obligations will be paid strictly in accordance with the terms of the documents
evidencing the same, regardless of any Applicable Law now or hereafter in effect
in any jurisdiction affecting any of such terms or the rights of the Agent, the
Lenders or the Swingline Lender with respect thereto.  The liability of each
Guarantor under this Guaranty shall be absolute, irrevocable and unconditional
in accordance with its terms and shall remain in full force and effect without
regard to, and shall not be released, suspended, discharged, terminated or
otherwise affected by, any circumstance or occurrence whatsoever, including
without limitation, the following (whether or not such Guarantor consents
thereto or has notice thereof):
 
(a) (i) any change in the amount, interest rate or due date or other term of any
of the Guarantied Obligations, (ii) any change in the time, place or manner of
payment of all or any portion of the Guarantied Obligations, (iii) any amendment
or waiver of, or consent to the departure from or other indulgence with respect
to, the Credit Agreement, any other Loan Document, or any other document or
instrument evidencing or relating to any Guarantied Obligations, or (iv) any
waiver, renewal, extension, addition, or supplement to, or deletion from, or any
other action or inaction under or in respect of, the Credit Agreement, any of
the other Loan Documents, or any other documents, instruments or agreements
relating to the Guarantied Obligations or any other instrument or agreement
referred to therein or evidencing any Guarantied Obligations or any assignment
or transfer of any of the foregoing;
 
(b) any lack of validity or enforceability of the Credit Agreement, any of the
other Loan Documents, or any other document, instrument or agreement referred to
therein or evidencing any Guarantied Obligations or any assignment or transfer
of any of the foregoing;
 
(c) any furnishing to the Agent, the Lenders or the Swingline Lender of any
security for the Guarantied Obligations, or any sale, exchange, release or
surrender of, or realization on, any collateral securing any of the Obligations;
 
(d) any settlement or compromise of any of the Guarantied Obligations, any
security therefor, or any liability of any other party with respect to the
Guarantied Obligations, or any subordination of the payment of the Guarantied
Obligations to the payment of any other liability of the Borrower or any other
Loan Party;
 
(e) any bankruptcy, insolvency, reorganization, composition, adjustment,
dissolution, liquidation or other like proceeding relating to such Guarantor,
the Borrower, any other Loan Party or any other Person, or any action taken with
respect to this Guaranty by any trustee or receiver, or by any court, in any
such proceeding;
 
(f) any act or failure to act by the Borrower, any other Loan Party or any other
Person which may adversely affect such Guarantor’s subrogation rights, if any,
against the Borrower to recover payments made under this Guaranty;
 
1

--------------------------------------------------------------------------------

 
 
(g) any nonperfection or impairment of any security interest or other Lien on
any collateral, if any, securing in any way any of the Obligations;
 
(h) any application of sums paid by the Borrower, any other Guarantor or any
other Person with respect to the liabilities of the Borrower to the Agent, the
Lenders or the Swingline Lender, regardless of what liabilities of the Borrower
remain unpaid;
 
(i) any defect, limitation or insufficiency in the borrowing powers of the
Borrower or in the exercise thereof; or
 
(j) any other circumstance which might otherwise constitute a defense available
to, or a discharge of, a Guarantor hereunder (other than indefeasible payment
and performance in full).
 
Section 4. Action with Respect to Guarantied Obligations.  The Lenders and the
Agent may, at any time and from time to time, without the consent of, or notice
to, any Guarantor, and without discharging any Guarantor from its obligations
hereunder, take any and all actions described in Section 3 and may
otherwise:  (a) amend, modify, alter or supplement the terms of any of the
Guarantied Obligations, including, but not limited to, extending or shortening
the time of payment of any of the Guarantied Obligations or changing the
interest rate that may accrue on any of the Guarantied Obligations; (b) amend,
modify, alter or supplement the Credit Agreement or any other Loan Document; (c)
sell, exchange, release or otherwise deal with all, or any part, of any
collateral securing any of the Obligations; (d) release any other Loan Party or
other Person liable in any manner for the payment or collection of the
Guarantied Obligations; (e) exercise, or refrain from exercising, any rights
against the Borrower, any other Guarantor or any other Person; and (f) apply any
sum, by whomsoever paid or however realized, to the Guarantied Obligations in
such order as the Lenders shall elect.
 
Section 5. Representations and Warranties.  Each Guarantor hereby makes to the
Agent, the Lenders and the Swingline Lender all of the representations and
warranties made by the Borrower with respect to or in any way relating to such
Guarantor in the Credit Agreement and the other Loan Documents, as if the same
were set forth herein in full.
 
Section 6. Covenants.  Each Guarantor will comply with all covenants which the
Borrower is to cause such Guarantor to comply with under the terms of the Credit
Agreement or any of the other Loan Documents.
 
Section 7. Waiver.  Each Guarantor, to the fullest extent permitted by
Applicable Law, hereby waives notice of acceptance hereof or any presentment,
demand, protest or notice of any kind, and any other act or thing, or omission
or delay to do any other act or thing, which in any manner or to any extent
might vary the risk of such Guarantor or which otherwise might operate to
discharge such Guarantor from its obligations hereunder.
 
Section 8. Inability to Accelerate Loan.  If the Agent, the Swingline Lender
and/or the Lenders are prevented under Applicable Law or otherwise from
demanding or accelerating payment of any of the Guarantied Obligations by reason
of any automatic stay or otherwise, the Agent, the Swingline Lender and/or the
Lenders shall be entitled to receive from each Guarantor, upon demand therefor,
the sums which otherwise would have been due had such demand or acceleration
occurred.
 
Section 9. Reinstatement of Guarantied Obligations.  If claim is ever made on
the Agent, any Lender or the Swingline Lender for repayment or recovery of any
amount or amounts received in payment or on account of any of the Guarantied
Obligations, and the Agent, such Lender or the Swingline Lender repays all or
part of said amount by reason of (a) any judgment, decree or order of any court
or administrative body of competent jurisdiction, or (b) any settlement or
compromise of any such claim effected by the Agent, such Lender or the Swingline
Lender with any such claimant (including the Borrower or a trustee in bankruptcy
for the Borrower), then and in such event each Guarantor agrees that any such
judgment, decree, order, settlement or compromise shall be binding on it,
notwithstanding any revocation hereof or the cancellation of the Credit
Agreement, any of the other Loan Documents, or any other instrument evidencing
any liability of the Borrower, and such Guarantor shall be and remain liable to
the Agent, such Lender or the Swingline Lender for the amounts so repaid or
recovered to the same extent as if such amount had never originally been paid to
the Agent, such Lender or the Swingline Lender.
 
Section 10. Subrogation.  Upon the making by any Guarantor of any payment
hereunder for the account of the Borrower, such Guarantor shall be subrogated to
the rights of the payee against the Borrower; provided, however, that such
Guarantor shall not enforce any right or receive any payment by way of
subrogation or otherwise take any action in respect of any other claim or cause
of action such Guarantor may have against the Borrower arising by reason of any
payment or performance by such Guarantor pursuant to this Guaranty, unless and
until all of the Guarantied Obligations have been indefeasibly paid and
performed in full.  If any amount shall be paid to such Guarantor on account of
or in respect of such subrogation rights or other claims or causes of action,
such Guarantor shall hold such amount in trust for the benefit of the Agent, the
Lenders and the Swingline Lender and shall forthwith pay such amount to the
Agent to be credited and applied against the Guarantied Obligations, whether
matured or unmatured, in accordance with the terms of the Credit Agreement or to
be held by the Agent as collateral security for any Guarantied Obligations
existing.
 
Section 11. Payments Free and Clear.  All sums payable by each Guarantor
hereunder, whether of principal, interest, Fees, expenses, premiums or
otherwise, shall be paid in full, without set off or counterclaim or any
deduction or withholding whatsoever (including any Taxes), and if any Guarantor
is required by Applicable Law or by a Governmental Authority to make any such
deduction or withholding, such Guarantor shall pay to the Agent, the Lenders and
the Swingline Lender such additional amount as will result in the receipt by the
Agent, the Lenders and the Swingline Lender of the full amount payable hereunder
had such deduction or withholding not occurred or been required.
 
Section 12. Set-off.  In addition to any rights now or hereafter granted under
any of the other Loan Documents or Applicable Law and not by way of limitation
of any such rights, each Guarantor hereby authorizes the Agent and each Lender,
at any time during the continuance of an Event of Default, without any prior
notice to such Guarantor or to any other Person, any such notice being hereby
expressly waived, but in the case of a Lender or Participant subject to receipt
of the prior written consent of the Agent exercised in its sole discretion, to
set off and to appropriate and to apply any and all deposits (general or
special, including, but not limited to, indebtedness evidenced by certificates
of deposit, whether matured or unmatured) and any other indebtedness at any time
held or owing by the Agent, such Lender, or any affiliate of the Agent or such
Lender, to or for the credit or the account of such Guarantor against and on
account of any of the Guarantied Obligations, although such obligations shall be
contingent or unmatured. Each Guarantor agrees, to the fullest extent permitted
by Applicable Law, that any Participant may exercise rights of setoff or
counterclaim and other rights with respect to its participation as fully as if
such Participant were a direct creditor of such Guarantor in the amount of such
participation.
 
Section 13. Subordination.  Each Guarantor hereby expressly covenants and agrees
for the benefit of the Agent, the Lenders and the Swingline Lender that all
obligations and liabilities of the Borrower to such Guarantor of whatever
description, including without limitation, all intercompany receivables of such
Guarantor from the Borrower (collectively, the “Junior Claims”) shall be
subordinate and junior in right of payment to all Guarantied Obligations.  If an
Event of Default shall exist, then no Guarantor shall accept any direct or
indirect payment (in cash, property or securities, by setoff or otherwise) from
the Borrower on account of or in any manner in respect of any Junior Claim until
all of the Guarantied Obligations have been indefeasibly paid in full.
 
2

--------------------------------------------------------------------------------

 
 
Section 14. Avoidance Provisions.  It is the intent of each Guarantor, the
Agent, the Lenders and the Swingline Lender that in any Proceeding, such
Guarantor’s maximum obligation hereunder shall equal, but not exceed, the
maximum amount which would not otherwise cause the obligations of such Guarantor
hereunder (or any other obligations of such Guarantor to the Agent, the Lenders
and the Swingline Lender) to be avoidable or unenforceable against such
Guarantor in such Proceeding as a result of Applicable Law, including without
limitation, (a) Section 548 of the Bankruptcy Code of 1978, as amended (the
“Bankruptcy Code”) and (b) any state fraudulent transfer or fraudulent
conveyance act or statute applied in such Proceeding, whether by virtue of
Section 544 of the Bankruptcy Code or otherwise.  The Applicable Laws under
which the possible avoidance or unenforceability of the obligations of such
Guarantor hereunder (or any other obligations of such Guarantor to the Agent,
the Lenders and the Swingline Lender) shall be determined in any such Proceeding
are referred to as the “Avoidance Provisions”.  Accordingly, to the extent that
the obligations of any Guarantor hereunder would otherwise be subject to
avoidance under the Avoidance Provisions, the maximum Guarantied Obligations for
which such Guarantor shall be liable hereunder shall be reduced to that amount
which, as of the time any of the Guarantied Obligations are deemed to have been
incurred under the Avoidance Provisions, would not cause the obligations of such
Guarantor hereunder (or any other obligations of such Guarantor to the Agent,
the Lenders and the Swingline Lender), to be subject to avoidance under the
Avoidance Provisions.  This Section is intended solely to preserve the rights of
the Agent, the Lenders and the Swingline Lender hereunder to the maximum extent
that would not cause the obligations of any Guarantor hereunder to be subject to
avoidance under the Avoidance Provisions, and no Guarantor or any other Person
shall have any right or claim under this Section as against the Agent, the
Lenders and the Swingline Lender that would not otherwise be available to such
Person under the Avoidance Provisions.
 
Section 15. Information.  Each Guarantor assumes all responsibility for being
and keeping itself informed of the financial condition of the Borrower and the
other Guarantors, and of all other circumstances bearing upon the risk of
nonpayment of any of the Guarantied Obligations and the nature, scope and extent
of the risks that such Guarantor assumes and incurs hereunder, and agrees that
none of the Agent, the Lenders or the Swingline Lender shall have any duty
whatsoever to advise any Guarantor of information regarding such circumstances
or risks.
 
Section 16. Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.
 
Section 17. WAIVER OF JURY TRIAL.
 
(a) EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY BETWEEN OR
AMONG ANY GUARANTOR, THE AGENT OR ANY OF THE LENDERS WOULD BE BASED ON DIFFICULT
AND COMPLEX ISSUES OF LAW AND FACT AND WOULD RESULT IN DELAY AND EXPENSE TO THE
PARTIES.  ACCORDINGLY, TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE
LENDERS, THE AGENT AND EACH GUARANTOR HEREBY WAIVES ITS RIGHT TO A TRIAL BY JURY
IN ANY ACTION OR PROCEEDING OF ANY KIND OR NATURE IN ANY COURT OR TRIBUNAL IN
WHICH AN ACTION MAY BE COMMENCED BY OR AGAINST ANY PARTY HERETO ARISING OUT OF
THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR BY REASON OF ANY OTHER SUIT, CAUSE
OF ACTION OR DISPUTE WHATSOEVER BETWEEN OR AMONG ANY GUARANTOR, THE AGENT OR ANY
OF THE LENDERS OF ANY KIND OR NATURE RELATING TO ANY OF THE LOAN DOCUMENTS.
 
(b) EACH OF THE GUARANTORS, THE AGENT AND EACH LENDER HEREBY AGREES THAT ANY
FEDERAL DISTRICT COURT LOCATED IN NEW YORK OR, AT THE OPTION OF THE AGENT, ANY
STATE COURT LOCATED IN THE BOROUGH OF MANHATTAN, NEW YORK, NEW YORK, SHALL HAVE
JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN OR AMONG ANY
GUARANTOR, THE AGENT OR ANY OF THE LENDERS, PERTAINING DIRECTLY OR INDIRECTLY TO
THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR TO ANY MATTER ARISING HEREFROM OR
THEREFROM.  EACH GUARANTOR AND EACH OF THE LENDERS EXPRESSLY SUBMITS AND
CONSENTS IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR PROCEEDING COMMENCED
IN SUCH COURTS WITH RESPECT TO SUCH CLAIMS OR DISPUTES.  EACH PARTY FURTHER
WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR PROCEEDING WAS
BROUGHT IN AN INCONVENIENT FORUM AND EACH AGREES NOT TO PLEAD OR CLAIM THE
SAME.  THE CHOICE OF FORUM SET FORTH IN THIS SECTION SHALL NOT BE DEEMED TO
PRECLUDE THE BRINGING OF ANY ACTION BY THE AGENT OR ANY LENDER OR THE
ENFORCEMENT BY THE AGENT OR ANY LENDER OF ANY JUDGMENT OBTAINED IN SUCH FORUM IN
ANY OTHER APPROPRIATE JURISDICTION.
 
(c) THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY WITH THE
ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL CONSEQUENCES
THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER AMOUNTS
PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS, THE TERMINATION OR
EXPIRATION OF ALL LETTERS OF CREDIT AND THE TERMINATION OF THIS GUARANTY.
 
Section 18. Loan Accounts.  The Agent, each Lender and the Swingline Lender may
maintain books and accounts setting forth the amounts of principal, interest and
other sums paid and payable with respect to the Guarantied Obligations, and in
the case of any dispute relating to any of the outstanding amount, payment or
receipt of any of the Guarantied Obligations or otherwise, the entries in such
books and accounts shall be deemed conclusive evidence of the amounts and other
matters set forth herein, absent manifest error.  The failure of the Agent, any
Lender or the Swingline Lender to maintain such books and accounts shall not in
any way relieve or discharge any Guarantor of any of its obligations hereunder.
 
Section 19. Waiver of Remedies.  No delay or failure on the part of the Agent,
any Lender or the Swingline Lender in the exercise of any right or remedy it may
have against any Guarantor hereunder or otherwise shall operate as a waiver
thereof, and no single or partial exercise by the Agent, any Lender or the
Swingline Lender of any such right or remedy shall preclude any other or further
exercise thereof or the exercise of any other such right or remedy.
 
Section 20. Termination.  This Guaranty shall remain in full force and effect
until indefeasible payment in full of the Guarantied Obligations and the other
Obligations and the termination or cancellation of the Credit Agreement in
accordance with its terms.
 
Section 21. Successors and Assigns.  Each reference herein to the Agent or the
Lenders shall be deemed to include such Person’s respective successors and
assigns (including, but not limited to, any holder of the Guarantied
Obligations) in whose favor the provisions of this Guaranty also shall inure,
and each reference herein to each Guarantor shall be deemed to include such
Guarantor’s successors and assigns, upon whom this Guaranty also shall be
binding.  The Lenders and the Swingline Lender may, in accordance with the
applicable provisions of the Credit Agreement, assign, transfer or sell any
Guarantied Obligation, or grant or sell participations in any Guarantied
Obligations, to any Person without the consent of, or notice to, any Guarantor
and without releasing, discharging or modifying any Guarantor’s obligations
hereunder.  Subject to Section 13.8. of the Credit Agreement, each Guarantor
hereby consents to the delivery by the Agent or any Lender to any Assignee or
Participant (or any prospective Assignee or Participant) of any financial or
other information regarding the Borrower or any Guarantor.  No Guarantor may
assign or transfer its obligations hereunder to any Person without the prior
written consent of all Lenders and any such assignment or other transfer to
which all of the Lenders have not so consented shall be null and void.
 
3

--------------------------------------------------------------------------------

 
 
Section 22. JOINT AND SEVERAL OBLIGATIONS.  THE OBLIGATIONS OF THE GUARANTORS
HEREUNDER SHALL BE JOINT AND SEVERAL, AND ACCORDINGLY, EACH GUARANTOR CONFIRMS
THAT IT IS LIABLE FOR THE FULL AMOUNT OF THE “GUARANTIED OBLIGATIONS” AND ALL OF
THE OBLIGATIONS AND LIABILITIES OF EACH OF THE OTHER GUARANTORS HEREUNDER.
 
Section 23. Amendments.  This Guaranty may not be amended except in writing
signed by the Requisite Lenders (or all of the Lenders if required under the
terms of the Credit Agreement), the Agent and each Guarantor.
 
 
Section 24. Payments.  All payments to be made by any Guarantor pursuant to this
Guaranty shall be made in Dollars, in immediately available funds to the Agent
at the Principal Office, not later than 2:00 p.m. on the date of demand
therefor.
 
Section 25. Notices.  All notices, requests and other communications hereunder
shall be in writing (including facsimile transmission or similar writing) and
shall be given (a) to each Guarantor at its address set forth below its
signature hereto, (b) to the Agent, any Lender or the Swingline Lender at its
respective address for notices provided for in the Credit Agreement, or (c) as
to each such party at such other address as such party shall designate in a
written notice to the other parties.  Each such notice, request or other
communication shall be effective (i) if mailed, when received; (ii) if
telecopied, when transmitted; or (iii) if hand delivered, when delivered;
provided, however, that any notice of a change of address for notices shall not
be effective until received.
 
Section 26. Severability.  In case any provision of this Guaranty shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby.
 
Section 27. Headings.  Section headings used in this Guaranty are for
convenience only and shall not affect the construction of this Guaranty.
 
Section 28. Limitation of Liability.  Neither the Agent nor any Lender, nor any
affiliate, officer, director, employee, attorney, or agent of the Agent or any
Lender, shall have any liability with respect to, and each Guarantor hereby
waives, releases, and agrees not to sue any of them upon, any claim for any
special, indirect, incidental, or consequential damages suffered or incurred by
a Guarantor in connection with, arising out of, or in any way related to, this
Guaranty or any of the other Loan Documents, or any of the transactions
contemplated by this Guaranty, the Credit Agreement or any of the other Loan
Documents.  Each Guarantor hereby waives, releases, and agrees not to sue the
Agent or any Lender or any of the Agent’s or any Lender’s affiliates, officers,
directors, employees, attorneys, or agents for punitive damages in respect of
any claim in connection with, arising out of, or in any way related to, this
Guaranty, the Credit Agreement or any of the other Loan Documents, or any of the
transactions contemplated by Credit Agreement or financed thereby.
 
Section 29. Definitions.
 
(a) For the purposes of this Guaranty:
 
“Proceeding” means any of the following:  (i) a voluntary or involuntary case
concerning any Guarantor shall be commenced under the Bankruptcy Code of 1978,
as amended; (ii) a custodian (as defined in such Bankruptcy Code or any other
applicable bankruptcy laws) is appointed for, or takes charge of, all or any
substantial part of the property of any Guarantor; (iii) any other proceeding
under any Applicable Law, domestic or foreign, relating to bankruptcy,
insolvency, reorganization, winding up or composition for adjustment of debts,
whether now or hereafter in effect, is commenced relating to any Guarantor; (iv)
any Guarantor is adjudicated insolvent or bankrupt; (v) any order of relief or
other order approving any such case or proceeding is entered by a court of
competent jurisdiction; (vi) any Guarantor makes a general assignment for the
benefit of creditors; (vii) any Guarantor shall fail to pay, or shall state that
it is unable to pay, or shall be unable to pay, its debts generally as they
become due; (viii) any Guarantor shall call a meeting of its creditors with a
view to arranging a composition or adjustment of its debts; (ix) any Guarantor
shall by any act or failure to act indicate its consent to, approval of or
acquiescence in any of the foregoing; or (x) any corporate action shall be taken
by any Guarantor for the purpose of effecting any of the foregoing.
 
(b) Terms not otherwise defined herein are used herein with the respective
meanings given them in the Credit Agreement.
 
Section 30. Amendment and Restatement.  This Guaranty amends and restates in its
entirety that certain Guaranty dated as of February 20, 2007 made by Guarantors
in favor of Agent and the lenders under the “Existing Credit Agreement” (as
defined in the Credit Agreement).
 
[Signatures on Next Page]
 
 
4

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each Guarantor has duly executed and delivered this Guaranty
as of the date and year first written above.
 
GUARANTORS:
 
KITE REALTY GROUP TRUST
 
By:              /s/  Daniel R.
Sink                                                                                   
Name:         Daniel R. Sink
Title:           Executive Vice President & Chief Financial Officer
 
Address for Notices for all Guarantors:
 
c/o Kite Realty Group Trust
30 S. Meridian Street, Suite 1100
Indianapolis, Indiana  46204
Attention:                      Chief Financial Officer
Telecopy Number:                                (317) 577-5600
Telephone Number:                                (317) 577-5605
 
EACH GUARANTOR WHICH IS A SUBSIDIARY AS LISTED ON SCHEDULE 1
 
 
By:
Kite Realty Group, L.P., the sole member of each such Guarantor

 
 
By:
Kite Realty Group Trust, its sole general partner

 
By:          /s/ Daniel R.
Sink                                                                 
Name:     Daniel R. Sink
 
Title:
Executive Vice President & Chief Financial Officer



KRG COURTHOUSE SHADOWS, LLC
 
 
By:
KRG Courthouse Shadows I, LLC, its sole member

 
By:           Kite Realty Group, L.P., its sole member
 
 
By:
Kite Realty Group Trust, its sole general partner

 
 
By:
/s/ Daniel R. Sink 

 
Name:
Daniel R. Sink

 
Title:
Executive Vice President & Chief Financial Officer



 
[Signatures Continued On Next Page]
 
5

--------------------------------------------------------------------------------

 
 
CORNER ASSOCIATES, LP
 
 
By:
KRG Corner Associates, LLC, its sole general partner

 
By:           Kite Realty Group, L.P., its sole member
 
 
By:
Kite Realty Group Trust, its sole general partner

 
By:          /s/   Daniel R.
Sink                                                  
Name:    Daniel R. Sink 
 
Title:
Executive Vice President & Chief Financial Officer



 
KITE REALTY EDDY STREET LAND, LLC
KITE REALTY PEAKWAY AT 55, LLC


By:           Kite Realty Holding, LLC, their sole member


By:           Kite Realty Group, L.P., its sole member


 
By:
Kite Realty Group Trust, its sole general partner



By:          /s/ Daniel R.
Sink                                                      
Name:     Daniel R. Sink
 
Title:
Executive Vice President & Chief Financial Officer



 
KITE REALTY NEW HILL PLACE, LLC
 
By:           Kite Realty Development, LLC, its sole member
 
By:           Kite Realty Holding, LLC, its sole member
 
 
By:
Kite Realty Group, L.P., its sole member

 
 
By:
Kite Realty Group Trust, its sole general partner

 
 
By:
/s/ Daniel R. Sink

 
Name:
Daniel R. Sink

 
Title:
Executive Vice President & Chief Financial Officer



 
[Signatures Continued On Next Page]
 
6

--------------------------------------------------------------------------------

 
 
KRG CEDAR HILL VILLAGE, LP
KRG FRISCO BRIDGES, LP
KRG PIPELINE POINTE, LP
KRG SUNLAND II, LP


By:           KRG Texas, LLC, their sole general partner


By:           KRG Capital, LLC, its sole member


By:           Kite Realty Group, L.P., its sole member


 
By:
Kite Realty Group Trust, its sole general partner



By:         /s/ Daniel R. Sink                                             
Name:    Daniel R. Sink
 
Title:
Executive Vice President & Chief Financial Officer



 
KRG MARKET STREET VILLAGE, LP
 
By:           KRG Market Street Village I, LLC, its sole general partner
 
By:           Kite Realty Group, L.P., its sole member
 
 
By:
Kite Realty Group Trust, its sole general partner

 
By:         /s/ Daniel R.
Sink                                                                 
Name:    Daniel R. Sink
 
Title:
Executive Vice President & Chief Financial Officer



 
KRG SAN ANTONIO, LP
 
By:           Kite San Antonio, LLC, its sole general partner
 
By:           Kite Realty Group, L.P., its sole member
 
 
By:
Kite Realty Group Trust, its sole general partner

 
By:         /s/ Daniel R.
Sink                                                       
Name:    Daniel R. Sink
 
Title:
Executive Vice President & Chief Financial Officer



 
[Signatures Continued On Next Page]
 
7

--------------------------------------------------------------------------------

 
 
KRG EAGLE CREEK III, LLC
 
KRG FISHERS STATION, LLC
 
KRG PANOLA II, LLC
 
By:           KRG Capital, LLC, their sole member
 
By:           Kite Realty Group, L.P., its sole member
 
 
By:
Kite Realty Group Trust, its sole general partner

 
By:          /s/ Daniel R.
Sink                                                      
Name:     Daniel R. Sink
 
Title:
Executive Vice President & Chief Financial Officer









 
8

--------------------------------------------------------------------------------

 


SCHEDULE 1



 
Name of Subsidiary
State of Formation
1. 
82 & Otty, LLC
Indiana
2. 
Eagle Plaza II, LLC
Indiana
3. 
Jefferson Morton, LLC
Indiana
4. 
Kite Acworth, LLC
Indiana
5. 
Kite Coral Springs, LLC
Indiana
6. 
Kite Eagle Creek, LLC
Indiana
7. 
Kite Greyhound III, LLC
Indiana
8. 
Kite Greyhound, LLC
Indiana
9. 
Kite King’s Lake, LLC
Indiana
10. 
Kite Kokomo, LLC
Indiana
11. 
Kite Pen, LLC
Indiana
12. 
Kite Washington Parking, LLC
Indiana
13. 
Kite West 86th Street II, LLC
Indiana
14. 
KRG Bolton Plaza, LLC
Indiana
15. 
KRG Centre, LLC
Indiana
16. 
KRG College I, LLC
Indiana
17. 
KRG College, LLC
Indiana
18. 
KRG Cool Creek Outlots, LLC
Indiana
19. 
KRG Eagle Creek IV, LLC
Indiana
20. 
KRG Four Corner Square, LLC
Indiana
21. 
KRG Fox Lake Crossing II, LLC
Indiana
22. 
KRG Gainesville, LLC
Indiana
23. 
KRG Hamilton Crossing, LLC
Indiana
24. 
KRG Naperville, LLC
Indiana
25. 
KRG New Hill Place, LLC
Indiana
26. 
KRG Oleander, LLC
Indiana
27. 
KRG Peakway at 55, LLC
Indiana
28. 
KRG Waterford Lakes, LLC
Indiana
29. 
KRG Zionsville, LLC
Indiana
30. 
Noblesville Partners, LLC
Indiana
31. 
Ohio & 37, LLC
Indiana



 
9

--------------------------------------------------------------------------------

 


ANNEX I
 
FORM OF ACCESSION AGREEMENT
 
THIS ACCESSION AGREEMENT dated as of ____________, 201__, executed and delivered
by ______________________, a _____________ (the “New Guarantor”), in favor of
(a) KEYBANK NATIONAL ASSOCIATION, in its capacity as Agent (the “Agent”) for the
Lenders under that certain Second Amended and Restated Credit Agreement dated as
of June 6, 2011 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among Kite Realty Group, L.P. (the
“Borrower”), the financial institutions party thereto and their assignees under
Section 13.5. thereof (the “Lenders”), the Agent, and the other parties thereto,
and (b) the Lenders and the Swingline Lender.
 
WHEREAS, pursuant to the Credit Agreement, the Agent, the Lenders and the
Swingline Lender have agreed to make available to the Borrower certain financial
accommodations on the terms and conditions set forth in the Credit Agreement;
 
WHEREAS, the Borrower, the New Guarantor, and the existing Guarantors, though
separate legal entities, are mutually dependent on each other in the conduct of
their respective businesses as an integrated operation and have determined it to
be in their mutual best interests to obtain financing from the Agent, the
Lenders and the Swingline Lender through their collective efforts;
 
WHEREAS, the New Guarantor acknowledges that it will receive direct and indirect
benefits from the Agent, the Lenders and the Swingline Lender making such
financial accommodations available to the Borrower under the Credit Agreement
and, accordingly, the New Guarantor is willing to guarantee the Borrower’s
obligations to the Agent, the Lenders and the Swingline Lender on the terms and
conditions contained herein; and
 
WHEREAS, the New Guarantor’s execution and delivery of this Agreement is a
condition to the Agent, the Lenders and the Swingline Lender continuing to make
such financial accommodations to the Borrower.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the New Guarantor, the New Guarantor agrees
as follows:
 
Section 1. Accession to Guaranty.  The New Guarantor hereby agrees that it is a
“Guarantor” under that certain Amended and Restated Guaranty dated as of June 6,
2011 (as amended, supplemented, restated or otherwise modified from time to
time, the “Guaranty”), made by each Parent and Subsidiary of the Borrower a
party thereto in favor of the Agent, the Lenders and the Swingline Lender and
assumes all obligations of a “Guarantor” thereunder, all as if the New Guarantor
had been an original signatory to the Guaranty.  Without limiting the generality
of the foregoing, the New Guarantor hereby:
 
(a) irrevocably and unconditionally guarantees the due and punctual payment and
performance when due, whether at stated maturity, by acceleration or otherwise,
of all Guarantied Obligations (as defined in the Guaranty);
 
(b) makes to the Agent, the Lenders and the Swingline Lender as of the date
hereof each of the representations and warranties contained in Section 5 of the
Guaranty and agrees to be bound by each of the covenants contained in Section 6
of the Guaranty; and
 
(c) consents and agrees to each provision set forth in the Guaranty.
 
Section 2. GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.
 
Section 3. Definitions.  Capitalized terms used herein and not otherwise defined
herein shall have their respective defined meanings given them in the Credit
Agreement.
 
[Signatures on Next Page]
 
10

--------------------------------------------------------------------------------

 
 


IN WITNESS WHEREOF, the New Guarantor has caused this Accession Agreement to be
duly executed and delivered under seal by its duly authorized officers as of the
date first written above.
 
[NEW GUARANTOR]
 
 
By:

 
 
Name:

 
 
Title:

 


 
Address for Notices:
 
c/o Kite Realty Group Trust
 
__________________________
 
__________________________
 
Attention:  __________
 
Telecopy Number:                                (___) __________
 
Telephone Number:                                (___) __________
 
                         Accepted:
 
                         KEYBANK NATIONAL ASSOCIATION, as Agent
 
 
By:

 
 
Name:

 
 
Title:

 

11